DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification, drawings and claims as well as applicant arguments/remarks, filed 02/11/2021, is acknowledged.  Amendments to the specification and drawings have been entered.
Claims 1-9, 11-17, 19-27 are pending in this action.  Claims 10 and 18 have been cancelled.  Claims 1, 3-6, 19, 22, 25 have been amended.  New claim 27 has been added.  No new matter was added.  Claims 1-9, 11-17, 19-27 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/US2018/22097, filed March 13, 2018, which claims benefit of provisional U.S. Application No. 62/471,006, filed March 14, 2017.  

Information Disclosure Statement
The information disclosure statement, filed 12/10/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Steven M. Parks on 04/26/2021.  The application has been amended as follows: 
In claims 1, 19 and 22 delete “a length of 1 to 100 mm and a diameter of 1 to 25 mm” and substitute therefor –a length of 1 mm to 100 mm and a diameter of 1 mm to 25 mm--.
In claim 2 delete “comprises” and substitute therefor –is--.
In claims 4 and/or 6 delete “comprises” and substitute therefor “is a”.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of plant/tree treatment systems that includes pesticide, biodegradable and/or thermoplastic polymers.  The prior art does not teach or suggest slow-release biodegradable composite pesticide plugs for delivering plant protection materials to internal tree tissues, wherein said pesticide plugs (i) are in form of rod specimen having a length of 1-100 mm and a diameter of 1-25 mm, (ii) comprise pesticides in combination with water-soluble thermoplastic polymers and biodegradable thermoplastic polymers, and (iii) can be used for trunk injection without spraying or injecting a liquid.  Applicant shows that said trunk injected plugs provide a slow-release of a uniform dose of pesticide throughout the growing season in a time- and labor-efficient manner which enhances the healing of the tree after injection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9, 11-17, 19-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615